STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0650
VERSUS

J. D. THOMPSON, III AUGUST 29, 2022
In Re: J. D. Thompson, III, applying for supervisory writs,

22nd Judicial District Court, Parish of Washington,
No. 14-CR8-124255.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED. Relator’s request for a stay of the
proceedings is denied. Any future filing regarding the September
2021 application for postconviction relief should include a copy
of all the relevant documents and transcripts from the district
court record necessary to address the issues presented for
review.

PMc
GE

COURT OF APPEAL, FIRST CIRCUIT

As

DEPUTY CLERK OF COURT
FOR THE COURT